Matter of Fernandez (Zabars & Co. Inc.--Commissioner of Labor) (2018 NY Slip Op 01981)





Matter of Fernandez (Zabars & Co. Inc.--Commissioner of Labor)


2018 NY Slip Op 01981


Decided on March 22, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 22, 2018

525436

[*1]In the Matter of the Claim of PEDRO C. FERNANDEZ, Appellant. ZABARS & CO. INC., Respondent. COMMISSIONER OF LABOR, Respondent.

Calendar Date: January 23, 2018

Before: Garry, P.J., Egan Jr., Lynch, Devine and Clark, JJ.


Pedro C. Fernandez, New York City, appellant pro se.
Epstein Becker & Green, PC, New York City (Laurie F. Rasnick of counsel), for Zabars & Co. Inc., respondent.
Eric T. Schneiderman, Attorney General, New York City (Gary Leibowitz of counsel), for Commissioner of Labor, respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 28, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Lynch, Devine and Clark, JJ., concur.
ORDERED that the decision is affirmed, without costs.